DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species I drawn to FIGS. 1a-1c, 2a-2d, and 3 in the reply filed on 8/5/2022 is acknowledged. Claims 1-3 are presented for examination below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 101268188 B1), herein referred to as Park.
Regarding claim 1, Park discloses a bed apparatus (bed frame 100) comprising: a side rail (side rail 10); and a holder secured to the frame and configured to hold the side rail to make the side rail switchable between a first position state where the side rail is in a first position and a second position state where the side rail is in a second position lower than the first position, the holder comprising: a lock portion (rail fixing means 50) configured to lock the side rail in the first position state; a cover portion (cover 20, 21 and opening 13) configured to cover at least part of the lock portion; a lever portion (lever 60) configured to be operated to release lock of the lock portion; and a stopper portion (gas-elastic spring 46) configured to make it difficult for the lever portion to operate to release the lock.
Regarding claim 2, Park discloses the cover portion includes a recess, and at least part of the stopper portion is in the recess. Examiner notes the covers 20, 21, and opening 13 provide a recess that fits gas-elastic spring 46 within thereby meeting the limitations of the claim.
Regarding claim 3, Park discloses the cover portion includes a recess, and at least part of the stopper portion is in the recess and below the lever portion. Examiner notes the covers 20, 21, and opening 13 provide a recess that fits gas-elastic spring 46 within and below lever 60 thereby meeting the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses medical bed side rails relevant in scope and structure to the claimed invention. The reference relied upon for the rejections presented includes Park.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/18/2022